DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/15/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, and 12-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	Specifically, the Applicant has amended the claims to include a support interface, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on U. S. Patent No. 6143079 to Halpin et al in view of United States Patent Application No. 2004/0102128 to Powell et al and United States Patent Application No. 2014/0261185 to Aboagye et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6143079 to Halpin et al in view of United States Patent Application No. 2004/0102128 to Powell et al and United States Patent Application No. 2014/0261185 to Aboagye et al.

Halpin does not expressly teach a first angle that is less than 35 degrees as measured from the planar upper surface.
However, Halpin expressly teaches the following in Col. 8 lines 5-60, emphasis added:
(21)  Referring to FIG. 2, in the preferred embodiment, the upper wall 12 of 
chamber 10 has an inner surface 46 which is substantially planar or flat. The 
planar inner surface 46 of upper wall 12 is substantially parallel to the wafer 
56, producing a substantially uniform distance from the upper wall 12 to the 
wafer 56 and to the divider plate 34. In a center portion 48 of the upper wall 
12, an outer surface 50 of chamber 10 is also planar to produce a planar center 

 
(22)  The center portion 48 preferably is circular in shape, but other shapes 
may be used as well. The center portion 48 is preferably centered along the 
same central axis 92 as the wafer 56 and the upper and lower walls 12 and 14. 
Extending outward from the flat center portion 48, the upper wall has a varying 
thickness. Preferably, the thickness increases outwardly in a peripheral 
portion or outer ring 52 surrounding the center portion 48 until it reaches the 
edge 54 of the upper wall 12. At the edge 54 the upper wall 12 has a constant 
thickness. The center portion 48 is preferably smaller in diameter than the 
largest wafer for which the chamber 10 is designed (300 mm in the illustrated 
embodiment), such that the peripheral portion 52 having a greater thickness 
than the center portion is disposed at least partly above the wafer 56 to be 
processed. This arrangement enables thermal advantages for the window while 
allowing structural support for high or low pressure applications. It will be 
understood, of course, that the same chamber 10 can be utilized to process 
smaller wafers. 
 
(23)  The thickness of the upper wall 12 increases from the perimeter of the 
thin center portion 48 to the outer edge 54 in thicker peripheral portion 52, 
as shown in FIG. 2. This increasing thickness preferably gives the upper wall 
12 a concave-outward curvature on the outer surface 50 in peripheral portion 
52. Unwanted stresses are introduced in curved walls with varying radii and 
thus, a circular wall with a regular or constant curvature is desirable. In 
the illustrated embodiment, the thickness of the upper wall 12 in the 
peripheral portion 52 is defined between the planar inner surface 46 and the 
outer surface 50 which conforms to a toroidal shape. In other arrangements, 
however, the thickness may increase in the peripheral portion in accordance 
with different configurations. For instance, the thickness of the upper wall 
12 may gradually increase linearly or by steps. Other configurations include 
inner or outer surfaces conforming to spherical, toroidal, elliptical, 
parabolic, and hyperbolic shapes. 
 
 	Halpin thus teaches that the thickness and shape of the central window and the changing the shape of the peripheral portion can be changed in linear or steps or other shapes and configurations, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the dome shape, and thus the radius of curvatures, slopes, angles, and in particular the flange surface provided can have different angles and configurations, even those 
As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP 2144.05 II (A) and case law therein. Thus it would be obvious to one of ordinary skill in the art to change the first angles and the second angles as necessary to adjust the thickness and shape of the upper dome for improving thermal advantages. See MPEP 2143, Motivations A-E.
Halpin does not expressly teach that an inside surface and an outside surface is curved.
Powell expressly teaches that a dome assembly can be convex in shape with an inside and outside surface that is curved (as shown by 103 in Fig. 2 and 3) and that the curvature is almost flat (as shown in the shapes of Fig. 2, 3) such that the radius of curvature appears to be at least 10:1 [0041-0047]. Powell expressly teaches that this shape reduces the volume of the transfer chamber and reduces the possibility of contamination with microparticulates [0046] but also allows for the same level of visual access [0047].
It would be obvious to one of ordinary skill in the art, to have changed the planar interior surface of Halpin, with the curved inner and outer surfaces of the domed window with a curve that approaches flatness of Powell. One would be motivated to do so as a change of shape reduces the volume of the transfer chamber and reduces the 
Halpin in view of Powell do not expressly teach a support interface that connects the central window portion to an angled flange surface.
Aboagye teaches a peripheral flange 204 Fig. 2A-2C of an upper dome 200 with a central window portion of 202, where there is a support interface 206 and an o-ring (labeled 184 in Fig. 1A) disposed at this support interface to provide seal and preventing processing gases from escaping [0079], which allows for a near flat curvature of the central window portion and joining of the peripheral flange without sharp corners and facilitates the constant exhaust gas pressure uniformity across the chamber cross section resulting in high uniform flow fields over the substrate [0082, 0079-0092].
It would be obvious to one of ordinary skill in the art, to provide a support interface to the peripheral flange and central window portion of Halpin in view of Powell. One would be motivated to do so to prevent process gases from escaping and create a more uniform gas flow over the substrate. See MPEP 2143, Motivations A-E. 
Furthermore, it has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art. It is noted that Applicant has not made any showing of criticality shape of the shape of the peripheral flange such that it comprises a planar upper surface; a planar lower surface; and an angled flange surface, the peripheral flange engaging the central window portion at a circumference of the central window along a support interface, the angled flange surface having a first surface engaging the planar upper surface and having a first angle that is less than 35 degrees as measured from the planar upper surface, the first surface having a constant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 IV B. Specifically, it would be obvious to try, due to the express teachings of Halpin in view of Powell and Aboagye, to modify the shape of the dome assembly to address the stresses on the dome, as Halpin in view of Powell and Aboagye teaches different shapes and thus also implicitly angles, for the predictable result of reducing stress on the dome/upper wall. See MPEP 2143, Motivations A-E. 
The additional teachings of Aboagye to Halpin in view of Powell reinforces the concepts that it is known in the art at the time of the invention that the shape of the upper dome can be modified to address issues with process uniformity and stress. Because it is known in the art at the time of the invention to make changes in the shape of the dome, and include structural reinforcement to the changes of dome, it is deemed that these limitations are obvious to one of ordinary skill in the art before the effective filing date, and thus unpatentable under Halpin in view of Powell and Aboagye.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 10, Halpin teaches a dome assembly for use in a thermal processing chamber Fig. 2, 4, comprising an upper dome 12 Fig. 2, 4 comprising: a convex/planar portion central window portion 48 having: a width (Col. 8 lines 24-40); a window curvature (in the sense that the radius of curvature is generally planar), the window curvature defined by the ratio of the radius of curvature to the width being at 
Halpin does not expressly teach a first angle that is less than 35 degrees as measured from the planar upper surface.
However, Halpin expressly teaches the following in Col. 8 lines 5-60, emphasis added:
(21)  Referring to FIG. 2, in the preferred embodiment, the upper wall 12 of 
chamber 10 has an inner surface 46 which is substantially planar or flat. The 
planar inner surface 46 of upper wall 12 is substantially parallel to the wafer 
56, producing a substantially uniform distance from the upper wall 12 to the 
wafer 56 and to the divider plate 34. In a center portion 48 of the upper wall 
12, an outer surface 50 of chamber 10 is also planar to produce a planar center 
portion 48 of substantially uniform thickness. 
 
(22)  The center portion 48 preferably is circular in shape, but other shapes 
may be used as well. The center portion 48 is preferably centered along the 
same central axis 92 as the wafer 56 and the upper and lower walls 12 and 14. 
Extending outward from the flat center portion 48, the upper wall has a varying 
thickness. Preferably, the thickness increases outwardly in a peripheral 
portion or outer ring 52 surrounding the center portion 48 until it reaches the 

thickness. The center portion 48 is preferably smaller in diameter than the 
largest wafer for which the chamber 10 is designed (300 mm in the illustrated 
embodiment), such that the peripheral portion 52 having a greater thickness 
than the center portion is disposed at least partly above the wafer 56 to be 
processed. This arrangement enables thermal advantages for the window while 
allowing structural support for high or low pressure applications. It will be 
understood, of course, that the same chamber 10 can be utilized to process 
smaller wafers. 
 
(23)  The thickness of the upper wall 12 increases from the perimeter of the 
thin center portion 48 to the outer edge 54 in thicker peripheral portion 52, 
as shown in FIG. 2. This increasing thickness preferably gives the upper wall 
12 a concave-outward curvature on the outer surface 50 in peripheral portion 
52. Unwanted stresses are introduced in curved walls with varying radii and 
thus, a circular wall with a regular or constant curvature is desirable. In 
the illustrated embodiment, the thickness of the upper wall 12 in the 
peripheral portion 52 is defined between the planar inner surface 46 and the 
outer surface 50 which conforms to a toroidal shape. In other arrangements, 
however, the thickness may increase in the peripheral portion in accordance 
with different configurations. For instance, the thickness of the upper wall 
12 may gradually increase linearly or by steps. Other configurations include 
inner or outer surfaces conforming to spherical, toroidal, elliptical, 
parabolic, and hyperbolic shapes. 
 
 	Halpin thus teaches that the thickness and shape of the central window and the changing the shape of the peripheral portion can be changed in linear or steps or other shapes and configurations, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the dome shape, and thus the radius of curvatures, slopes, angles, and in particular the flange surface provided can have different angles and configurations, even those fulfilling the claimed limitations, and are thus result effective variables for the creation of an arrangement that enables thermal advantages. 
As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 
Halpin does not expressly teach that an inside surface and an outside surface is curved.
Powell expressly teaches that a dome assembly can be convex in shape with an inside and outside surface that is curved (as shown by 103 in Fig. 2 and 3) and that the curvature is almost flat (as shown in the shapes of Fig. 2, 3) such that the radius of curvature appears to be at least 10:1 [0041-0047]. Powell expressly teaches that this shape reduces the volume of the transfer chamber and reduces the possibility of contamination with microparticulates [0046] but also allows for the same level of visual access [0047].
It would be obvious to one of ordinary skill in the art, to have changed the planar interior surface of Halpin, with the curved inner and outer surfaces of the domed window with a curve that approaches flatness of Powell. One would be motivated to do so as a change of shape reduces the volume of the transfer chamber and reduces the possibility of contamination while allowing for the same level of visual access. See MPEP 2143, Motivations A-E. 
Halpin in view of Powell do not expressly teach a support interface that connects the central window portion to an angled flange surface.
Aboagye teaches a peripheral flange 204 Fig. 2A-2C of an upper dome 200 with a central window portion of 202, where there is a support interface 206 and an o-ring 
It would be obvious to one of ordinary skill in the art, to provide a support interface to the peripheral flange and central window portion of Halpin in view of Powell. One would be motivated to do so to prevent process gases from escaping and create a more uniform gas flow over the substrate. See MPEP 2143, Motivations A-E. 
Furthermore, it has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art. It is noted that Applicant has not made any showing of criticality shape of the shape of the peripheral flange such that it comprises a planar upper surface; a planar lower surface; and an angled flange surface, the peripheral flange engaging the central window portion at a circumference of the central window along a support interface, the angled flange surface having a first surface engaging the planar upper surface and having a first angle that is less than 35 degrees as measured from the planar upper surface, the first surface having a constant slope relative to the planar upper surface, wherein the angled flange surface further comprises a second surface connecting the circumference of the central window portion and the first surface, the second surface having a second angle that is less than the first angle but greater than an angle of a surface of the central window portion, the second angle being between 3-30°, wherein the second surface has an end surface which has a fluid transition with an end surface of the second surface. In re Dailey, 357 F.2d 669, 
The additional teachings of Aboagye to Halpin in view of Powell reinforces the concepts that it is known in the art at the time of the invention that the shape of the upper dome can be modified to address issues with process uniformity and stress. Because it is known in the art at the time of the invention to make changes in the shape of the dome, and include structural reinforcement to the changes of dome different angles with fluid transitions (i.e., fillet radius), it is deemed that these limitations are obvious to one of ordinary skill in the art before the effective filing date, and thus unpatentable under Halpin in view of Powell and Aboagye. Through routine experimentation and obvious teachings of Halpin in view of Powell and Aboagye, the claimed structure, which is drawn to the shape of the dome, is expressly taught in Halpin in view of Powell and Aboagye.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claims 3 and 12, Halpin does not expressly teach the second angle is less than 15 degrees as measured from the planar upper surface. 
However, Halpin thus teaches that changing the shape of the peripheral portion can be changed in linear or steps or other shapes and configurations, provided that the arrangement enables thermal advantages for high or low pressure applications. In this 
As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP 2144.05 II (A) and case law therein. Thus it would be obvious to one of ordinary skill in the art to change the first angles and the second angles as necessary to adjust the thickness and shape of the upper dome for improving thermal advantages, such that the second angle is less than 15 degrees as measured from the planar upper surface. See MPEP 2143, Motivations A-E.
Halpin does not expressly teach that an inside surface and an outside surface is curved.
Powell expressly teaches that a dome assembly can be convex in shape with an inside and outside surface that is curved (as shown by 103 in Fig. 2 and 3) and that the curvature is almost flat (as shown in the shapes of Fig. 2, 3) such that the radius of curvature appears to be at least 10:1 [0041-0047]. Powell expressly teaches that this shape reduces the volume of the transfer chamber and reduces the possibility of contamination with microparticulates [0046] but also allows for the same level of visual access [0047].

Furthermore, Halpin in view of Powell and Aboagye teach the modification of the shape and angles as per the rejection of Claims 1 and 10 above.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claims 4 and 13, Halpin does not expressly teach the central window portion has a tangent surface with support angle, the support angle being less than 10 degrees. 
However, Halpin thus teaches that changing the shape of the central portion (and its thickness) can be changed in linear or steps or other shapes and configurations as it moves towards the periphery, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the dome shape, and thus the radius of curvatures, slopes, angles, and in particular the flange surface provided can have different angles and configurations, including that of the central portion even those fulfilling the claimed limitations, and are thus result effective variables for the creation of an arrangement that enables thermal advantages, as per the rejection of Claims 1 and 10 respectfully above and the citations therein.

As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP 2144.05 II (A) and case law therein. Thus it would be obvious to one of ordinary skill in the art to change the central window portion such that it has a tangent surface with support angle, the support angle being less than 10 degrees for improving thermal advantages, through the optimization of the shape of the dome and thus the central portion therein, as per the express teachings of Halpin in view of Powell and Aboagye, thus fulfilling the limitations of the claim. See MPEP 2143, Motivations A-E.
In regards to Claims 5 and 14, Halpin teaches the tangent surface has an end surface that has a fluid transition with an end surface of the second surface (as shown in the connections of the surfaces in Fig. 2 and 4) such that the tangent surface has an end point which is collinear with an end point of the second surface, and wherein the second surface has an end point which is collinear with an end point of the first surface, i.e., connected, fluid transition.
Furthermore, Halpin in view of Powell and Aboagye teach the modification of the shape and angles as per the rejection of Claims 1 and 10 above.
In regards to Claims 6 and 15, Halpin does not expressly teach support angle is less than the second angle and the second angle is less than the first angle, although it is generally shown in Fig. 2 and 4 in the transition from 54 to 52 and to 48.

However, Halpin thus teaches that changing the shape of the central portion (and its thickness) can be changed in linear or steps or other shapes and configurations as it moves towards the periphery, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the dome shape, and thus the radius of curvatures, slopes, angles, and in particular the flange surface provided can have different angles and configurations, including that of the central portion even those fulfilling the claimed limitations, and are thus result effective variables for the creation of an arrangement that enables thermal advantages, as per the rejection of Claims 5 and 14 respectfully above and the citations therein.
Furthermore, Halpin in view of Powell and Aboagye teach the modification of the shape and angles as per the rejection of Claims 1 and 10 above.
As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP 2144.05 II (A) and case law therein. Thus it would be obvious to one of ordinary skill in the art to change the central window portion such that it has a tangent surface with support angle, support angle is less than the second angle and the second angle is less than the first angle, for improving thermal advantages, thus fulfilling the limitations of the claim, as per the teachings of Halpin in view of Powell and Aboagye. See MPEP 2143, Motivations A.

Furthermore, Halpin in view of Powell and Aboagye teach the modification of the shape, sizes, and angles as per the rejection of Claims 1 and 10 above.
In regards to Claims 8 and 17, Halpin teaches the ratio of the radius of curvature to the width is greater than 50:1, as it is parallel or generally planar, but does not expressly teach that the radius of curvature is between 50:1-100:1.
However, Halpin thus teaches that changing the shape of the central portion (and its thickness) can be changed in linear or steps or other shapes and configurations as it moves towards the periphery, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the dome shape, and thus the radius of curvatures, slopes, angles, and in particular the flange surface provided can have different angles and configurations, including that of the central portion even those fulfilling the claimed limitations, and are thus result effective variables for the creation of an arrangement that enables thermal advantages, as per the rejection of Claim 1 above and the citations therein.
As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP 2144.05 II (A) and case law therein. Thus it would be obvious to one of ordinary skill in the art to change the central window portion to have the radius of 
Furthermore, Halpin in view of Powell and Aboagye teach the modification of the shape, sizes, and angles as per the rejection of Claims 1 and 10 above.
In regards to Claims 9 and 18, Halpin does not expressly teach the ratio of the size of the first angle to the size of the second angle is about 3:1. 
However, Halpin thus teaches that changing the shape of the central portion (and its thickness) can be changed in linear or steps or other shapes and configurations as it moves towards the periphery, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the dome shape, and thus the radius of curvatures, slopes, angles, and in particular the flange surface provided can have different angles and configurations, including that of the central portion even those fulfilling the claimed limitations, and are thus result effective variables for the creation of an arrangement that enables thermal advantages, as per the rejection of Claim 1 above and the citations therein.
As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP 2144.05 II (A) and case law therein. Thus it would be obvious to one of ordinary skill in the art to change the central window portion to have the ratio of the size of the first angle to the size of the second angle is about 3:1 for improving thermal advantages, thus fulfilling the limitations of the claim. See MPEP 2143, Motivations A-E.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                    
/KARLA A MOORE/Primary Examiner, Art Unit 1716